DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sasaki et al, application no. 2014/0047255, hereinafter known as Sasaki in view of Bansal et al, application no. 2010/0070642, hereinafter known as Bansal. 
 
As to claim 1, Sasaki discloses a transceiver for providing communications between a network and a device, comprising: one or more processors; a buffer for storing the communications; a memory communicably coupled to the one or more processors and storing (Sasaki, figure 2, [0036]-[0042] ECU unit with processer buffer, memory, transceiver): a power module including instructions that when executed by the one or more processors cause the one or more processors to, in response to the device associated with the transceiver entering a low power mode, analyze communications received in the transceiver to determine whether at least one of the communications satisfies a wake condition for waking the device out of the low-power mode (Sasaki, figure 2, [0041]-[0042], waking up device as determined by condition); and a communication module including instructions that when executed by the one or more processors cause the one or more processors to perform a network function on behalf of the device when the device is in the low-power mode (Sasaki, [0057]-[0058], processing message for device while the device in sleep mode). Sasaki does not expressly disclose however Bansal dicloses while the transceiver remains in powered mode (Bansal, [003]-[0034], interface for a computing device that remains active performing plural communication steps while the computing devices enters power save mode; figure 5, interface 170 with both transmitting and receiving function). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki to include the limitations of while the transceiver remains in powered mode as taught by Bansal.  Turning off parts of a device that are not necessarily needed for communication for a duration while other parts device remain active is known technique in the art to save energy resources.  


As to claim 3, Sasaki discloses wherein the communication module includes instructions to perform the network function including instructions to, in response to determining that one of the communications satisfies the wake condition, i) provide a wake signal to the device to switch the device from the low power mode into an on mode (Sasaki, [0041]-[0042], waking up device as determined by condition) and ii) relay contents of the buffer to the device (Sasaki, [0059]-[0063], processing buffered data).

As to claim 4, Sasaki discloses wherein the power module includes instructions to monitor the communications including instructions to analyze the communications in the transceiver as the communications are received to determine whether one or more of the communications satisfies a wake condition for waking the device out of the low-power mode, wherein the network function is a task executed by the device in relation to the communications when not in the low power mode (Sasaki, [0041]-[0042], waking up device as determined by condition, startup signal for device to start communications)

As to claim 5, Sasaki disclose wherein the wake condition specifies one or more criteria for switching the device from the low power mode to an on mode including receiving one of the communications identifying the device as a target, and a bus wakeup command (Sasaki, [0046], Bus ID used by device, [0042], bus wake operation). 

As to claim 7, Sasaki discloses wherein the power module includes instructions to, in response to the device entering the low power mode, configure the wake condition for exiting the low power mode according to attributes defined by a message requesting the low power mode from the device (Sasaki, , and wherein the transceiver is integrated with a system basis chip (SBC) of the device (Sasaki, Figure 2, ECU disclosed with transceiver that is known the art to be integrated together). 

As to claim 8, Sasaki discloses wherein the network is a control area network (CAN) bus of a vehicle, and wherein the transceiver is integrated onto a system basis chip (SBC) with the device (Sasaki, Figure 2, transceiver communicating with bus, [0046], CAN ID used for communicating in CAN of the network). 

As to claims 9, 11-13, the claims are rejected as applied to claims 1 and 3-5 respectively above by Sasaki in view of Bansal

As to claims 14 and 16-18 and 20, the claims are rejected as applied to claims 1 and 3-5 and 7 respectively above by Sasaki in view of Bansal. 

Claims 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Bansal and further in view of Maciocco et al, application no. 2014/0071866, hereinafter known as Maciocco. 

As to claim 2, Sasaki and Bansal disclose the method of claim 1.  Sasaki also discloses and wherein the device enters the low power mode by powering off at least a portion of components in the device to conserve power when the device has been inactive for a predefined period of time (Sasaki, [0044], triggering event to place a device in power save mode). Bansal further dicloses the network interface (TRX) with buffers with packets stored therein for network communication processing when Sasaki and Bansal do not expressly disclose network interface stores the communications received in a memory(buffer) however Maciocco discloses wherein the communication module includes instructions to perform the network function including instructions to store in the buffer the communications when the device is in the low-power mode to prevent the device from not receiving the communications via a wired connection to a communication network of a vehicle (Maciocco, [0025]-[0032], [0055], Figure 3,  Network Interface with memory attached to a computing device to store packets received from a network.  Where the interface determines to offload communication processing, storing and processing it as deemed appropriate while the computing device enter low-power state to save energy). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki and Bansal to include the limitations of wherein the communication module includes instructions to perform the network function including instructions to store in the buffer the communications when the device is in the low-power mode to prevent the device from not receiving the communications via a wired connection to a communication network of a vehicle as taught by Maciocco.  Network interface or TRX with local processing allows offloading computing needs from main computing device allowing the main computing device to go into sleep mode.  Thus allowing the device from saving energy resources while also processing important communications from the network. 

As to claims 10 and 15, the claims are each rejected as applied to claim 5 above by Sasaki in view of Bansal and further in view of Maciocco. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Bansal and further in view of Swaminathan, Sundaresan, application no. 2010/0070665, hereinafter known as Swaminathan. 

As to claim 6,  Sasaki and Bansal discloses the transceiver of claim 1. Sasaki and Bansal do not disclose however Swaminathan discloses wherein the communication module includes instructions to perform the network function including instructions to transmit, by the transceiver node, a node alive communication on a wired connection at defined regular intervals on behalf of the device when the device is in the low-power mode (Swaminathan, [0060], sending keep alive message while in sleep mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki and Bansal to include the limitations of wherein the communication module includes instructions to perform the network function including instructions to transmit a node alive communication at defined regular intervals on behalf of the device when the device is in the low-power mode as taught by .  Use of keep alive messages are known in the art to let the network know that device is still associated with a network, thereby letting the network know the device is still able to communicate with the network as needed.

As to claim 19, the claim is rejected as applied to claim 6 above by Sasaki in view of Bansal and further in view of Swaminathan.

Response to Arguments

Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicants representative asserts on in the remarks as to claim 1: 
Moreover, as seen in FIG. 2, the transceiver 12 and the microcomputer 11 are integrated into 
A single ECU device, which is distinct from the current configuration where the transceiver is independent and functions independently of the ECU.

Examiner respectfully disagrees.  The independent claims recite transceiver without reciting it as independent from any other device or ECU.  The claims only recite the TRX is “associated” with a device which in the broadest reasonable interpretation can include being integrated with or within another device.  Further the specification [0032] and claim 8 recite an embodiment where the TRX may be integrated with an ECU

Further as to claim 6 and 19, Applicants representative further express in the remarks:
II. Claims 6 and 19 are rejected as allegedly being unpatentable over Sasaki in view of Swaminathan is cited as allegedly describing transmitting a node alive message while the device is in the low-power mode. (OA, 10/7/20, pages 5-6). While Sawminathan appears to describe sending alive messages, Sawminathan is directed to a wireless system, which is distinct from the present approach. (See [0060]). Moreover, Sawminathan does not appear to disclose the broader configuration of the present invention nor the noted functions of buffering while the device is in a sleep mode. 
Therefore, claims 6 and 19 are in condition for allowance for at least the reasons presented in relation to claim 1. Thus, the rejection should now be withdrawn. 

Examiner respectfully disagrees.  Neither claim 9 nor antecedent claim 1 recite a wireless or wired communication system.  Further Prior art Sasaki is relied on in claim 1 for teaching buffering of data. Also, whereas Swaminathan does not disclose ECU per se, the art is an analogous technology of network communications where one of ordinary skill in the art would recognize that technique power saving sleep mode while sending keep alive message could be used to implement the teachings Sasaki or sending node alive message while in powered down mode. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467